Citation Nr: 1331382	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a traumatic cataract of the right eye. 

2.  Entitlement to service connection for a traumatic cataract of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1956 to October 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a traumatic cataract of the right eye.  

In the May 2009 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  The hearing was scheduled for December 2, 2011; however, in a November 2011 statement, the Veteran's representative cancelled the requested hearing.  The Board finds that the Veteran's request for a hearing has been withdrawn in accordance with 38 C.F.R. § 20.704(e) (2012) and will proceed with a decision in this case. 

The reopened claim for entitlement to service connection for a traumatic cataract of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a cataract of the right eye was initially denied in a June 1979 Board decision.  The Veteran made multiple attempts to reopen his claim and the most recent prior final denial was an unappealed December 1984 Board decision.

2.  The evidence received since the December 1984 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for a traumatic cataract of the right eye is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a right eye cataract was initially denied in a June 1979 Board decision.  The Board found that the record did not establish a nexus between the Veteran's right eye cataract and his reports of a traumatic eye injury during active duty service.  The Veteran did not appeal the denial of the claim and the June 1979 Board decision became final.  38 U.S.C.A. § 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran made multiple attempts to reopen his claim for service connection for a right eye cataract and was most recently denied in a December 1984 Board decision.  The Board found that the additional evidence submitted by the Veteran-consisting of buddy statements and an April 1983 letter from his private optometrist-was cumulative and repetitive of evidence previously of record.  
The Veteran did not appeal that decision.  See 38 U.S.C.A. § 7105.  In addition, no new and material evidence was received within one year following notice of the December 1984 Board decision and the decision became final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105.

The evidence received since the December 1984 Board decision includes records of VA treatment from the Fayetteville VA Medical Center (VAMC) dating from May 1978.  These VAMC records document treatment for a traumatic right eye cataract with extraction surgery in January 1979.  The Veteran consistently provided a history of right eye blunt trauma during service in 1959 and his VA optometrists accepted his history as the etiology of his right eye cataract.  The VA records are new as they were not previously considered and are also material as they relate to a previously unestablished fact in the claim-the presence of a possible nexus between the claimed disability and active duty service.  The evidence also raises a reasonable possibility of substantiating the claim.  Thus, the evidence is new and material and sufficient to reopen the claim for entitlement to service connection.  

VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  




ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a traumatic cataract of the right eye is granted.  


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the reopened claim for entitlement to service connection for a traumatic cataract of the right eye.  Specifically, the Veteran should be provided a VA examination and medical opinion to determine the nature and etiology of the claimed right eye cataract.  

Service treatment records do not document any complaints or treatment related to the right eye, but the Veteran has provided competent statements describing an in-service eye injury.  He reports that he was struck in the right eye with a baseball bat in 1959 while serving on active duty service in Athens, Greece.  He was treated for a week at a civilian hospital in Athens and has experienced loss of right eye vision since that time.  The Veteran also submitted several lay statements from other servicemen who were present at the time of the 1959 injury.  The record additionally contains an April 1983 medical opinion from a private optometrist linking the Veteran's traumatic cataract to an eye injury during service.  Thus, the record indicates that the Veteran's right eye cataract may be associated with active service and a VA examination and medical opinion are required by the duty to assist.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment from the Fayetteville VAMC for the period dating from August 1991 to the present.  All efforts to obtain these records must be documented in the claims file and copies of the records must be associated with the Veteran's paper or virtual claims file. 

2.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed right eye condition.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present right eye cataract is etiologically related to any incident of active duty service, to include the Veteran's reports of being struck in the right eye with a baseball bat in 1959 while serving in Athens, Greece. 

A complete rationale should be provided for all expressed opinions.  For the purposes of the requested medical opinion, the examiner should accept the Veteran's history regarding the occurrence of an in-service eye injury in 1959 as true. 

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


